Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 27, 2018

                                      No. 04-18-00388-CV

                 HARLANDALE INDEPENDENT SCHOOL DISTRICT,
                                Appellants

                                                v.

                              JASMINE ENGINEERING, INC.,
                                       Appellees

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI02459
                         Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
        On June 14, 2018, appellee filed a Motion to Hear Accelerated Appeal on the Trial Court
Papers. Appellant filed a response to appellee’s motion on June 20, 2018, and appellee filed a
reply supporting its motion on June 25, 2018. Appellee’s Motion to Hear Accelerated Appeal on
the Trial Court Papers is DENIED.

       Appellant’s brief is currently due on or before July 31, 2018.



                                                     _________________________________
                                                     Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2018.




                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court